DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Oikawa et al. (U.S. 2010/0209274A1).

    PNG
    media_image1.png
    651
    843
    media_image1.png
    Greyscale

Regarding Claim 1, Oikawa teaches: 
A high-pressure fuel pump (Fig. 1), comprising: a damper cover  (Fig. 2, 12)that is arranged on an upstream side of a pressurizing chamber (Fig. 1, 121) and is attached to a body  (Fig. 2, 11) to form a damper chamber (Fig. 2; 16) a damper mechanism (Fig. 2, 210) that is arranged in the damper chamber; and a body-side holding member (Fig. 2, 60) that holds the damper mechanism from a body side, wherein the body-side holding member includes a bottom surface (See annotated figure above) in contact with the body and a flexible portion  (Fig. 2, 61) formed along an urging direction by being urged downward (¶0012; “The annular resilient member is placed between the cover member and the first-side support member to urge the  from the damper cover toward the body.

Regarding Claim 2, Oikawa teaches:
A high-pressure fuel pump (Fig. 1), comprising: a damper cover  (Fig. 2, 12)that is arranged on an upstream side of a pressurizing chamber (Fig. 1, 121) and is attached to a body  (Fig. 2, 11) to form a damper chamber (Fig. 2; 16) a damper mechanism (Fig. 2, 210) that is arranged in the damper chamber; and a body-side holding member (Fig. 2, 60) that holds the damper mechanism from a body side, wherein the body-side holding member includes a bottom surface (See annotated figure above) in contact with the body and a bent portion  (Fig. 2, 61) formed along an urging direction by being urged downward (¶0012; “The annular resilient member is placed between the cover member and the first-side support member to urge the first-side support member against the first-side outer peripheral portion and to urge the second-side support member against the housing through the damper member.”) from the damper cover toward the body.

Regarding Claim 15, Oikawa further teaches: wherein the flexible portion of the body-side holding member is formed on an inner diameter side of the bottom surface and in the downward direction of the bottom surface (Annotated Fig. 2 above, flexible portion 61 is formed on an inner diameter of the bottom surface and oriented to extend downward towards the body.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (U.S. 2010/0209274A1).

    PNG
    media_image2.png
    397
    430
    media_image2.png
    Greyscale

Regarding Claim 3,
A high-pressure fuel pump (Fig. 1), comprising: a damper cover  (Fig. 2, 12)that is arranged on an upstream side of a pressurizing chamber (Fig. 1, 121) and is attached to a body  (Fig. 2, 11) to form a damper chamber (Fig. ; 16) a damper mechanism (Fig. 2, 210) that is arranged in the damper chamber; and a cover-side holding member (Fig. 2, items 50/80) that holds the damper mechanism from a damper cover side, wherein an intersection angle (See annotated figure above) between a contact surface between the cover-side holding member and the damper mechanism and a cover-side holding side surface from the contact surface toward the damper cover 
Oikawa does not explicitly disclose a specific “angle” (i.e. is 40 to 50°.) between the claimed portions of the cover-side holding member.  However, an intersection angle between the contact surface location and a cover side holding member side surface that extends from the contact surface towards the damper cover is evident.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at an intersection angle between the contact surface and a cover-side holding member side surface of between 40 to 50 °, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 4, Oikawa further teaches: wherein the cover-side holding member is pressed by the damper cover toward the damper mechanism so as to hold the damper mechanism. (¶0012; “The annular resilient member is placed between the cover member and the first-side support member to urge the first-side support member against the first-side outer peripheral portion and to urge the second-side support member against the housing through the damper member.

Regarding Claim 8, Oikawa further teaches: wherein the body-side holding member (Fig. 2, 60) includes a body- side holding side surface portion (Fig. 2, 62) that is connected to the bent portion (Fig. 2, all sections of the body-side- holding member are connected to eachother since the sections are integrally formed portions of the member) and faces the damper mechanism side (Fig. 2, section 62 rises upward toward the damper mechanism relative to the contact surface between the bottom surface (annotated fig. 2 above) of the body-side holding member 60 and the fuel pump body 11) with respect to a contact surface between the body and the bottom surface

Regarding Claim 11, Oikawa further teaches: wherein the damper mechanism is configured by joining two metal diaphragms at the outer peripheral joint portion (Fig. 2, first diaphragm 211 and second diaphragm 221 are “welded together along the entire circumference thereof and thereby form a weld 216…”; ¶0074), and wherein an upper end portion of the body-side holding side surface portion of the body-side holding member comes into contact with the damper mechanism on an inner diameter side with respect to the outer peripheral joint portion (See Annotated Figure below)

    PNG
    media_image3.png
    399
    576
    media_image3.png
    Greyscale


Regarding Claim 13, Oikawa further teaches: wherein a communication passage connecting left and 40right sides of the body-side holding side surface portion is formed on the body-side holding side surface portion of the body-side holding member (Fig. 2, a plurality of communication passages 65 are formed in the body-side holding side surface portion).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schretling et al. (DE102014212548A1; Fig. 2-4).

    PNG
    media_image4.png
    241
    378
    media_image4.png
    Greyscale

Regarding Claim 3, Schretling teaches: 
A high-pressure fuel pump (Fig. 2), comprising: a damper cover  (Fig. 3, 53)that is arranged on an upstream side of a pressurizing chamber (Fig. 3, 26) and is attached to a body  (Fig. 2, 50/54) to form a damper chamber (Fig. 2; 55) a damper mechanism (Fig. 2, 76) that is arranged in the damper chamber; and a cover-side holding member (Fig. 2, 80a) that holds the damper mechanism from a damper cover side, wherein an intersection angle (See annotated figure above) between a contact surface between the cover-side holding member and the damper mechanism and a cover-side holding side surface from the contact surface toward the damper cover 
Schretling does not explicitly disclose a specific “angle” (i.e. is 40 to 50°.) between the claimed portions of the cover-side holding member.  However, an intersection angle between the contact surface location and a cover side holding member side surface that extends from the contact surface towards the damper cover is evident.  Furthermore, persons of ordinary skill in the art in view of Fig. 3 would could reasonably determine the illustrated angle of the claimed elements to be approximately in the the range of between 30 and 60°.
In re Aller, 105 USPQ 233.

Regarding Claim 4, Schretling further teaches: wherein the cover-side holding member is pressed by the damper cover toward the damper mechanism so as to hold the damper mechanism (Fig. 3, see ¶0051; damper cover 53 is assembled to pump housing shoulder portion 54 and welded to portion 54.  By doing so, the cover-side holding member 80a is axially compressed (as is member 80b) which holds the damper mechanism 76 in position)

Regarding Claim 5, Schretling further teaches: wherein the damper mechanism is configured by joining two metal diaphragms in an outer peripheral joint portion (Fig. 3, “weld seam 83”; ¶0037), wherein the cover-side holding member includes a cover- side holding contact portion that is in contact with the 38damper mechanism on an inner diameter side from the outer peripheral joint portion (Fig 3-4, see contact portion of cover-side member 80a on damper mechanism 76 is on an inner diameter side relative to weld seam 83), and a cover-side holding regulation portion that is in contact with a cover side surface of the damper cover on an outer diameter side from the outer peripheral joint portion so as to regulate movement in a diameter direction (Fig. 4, cover side member 80a has a plurality of “axially extending tabs 86” which are understood to contact an outer diameter side of the 

Regarding Claim 6, Schretling further teaches: wherein the cover-side holding regulation portion of the cover-side holding member is formed by a protruding portion protruding toward an outer diameter side (Fig. 3-4, tabs 86 protrude radially from the cover side holding member and the body-side holding member such that they are formed on an outer diameter side of the respective members.)
 
Regarding Claim 7, Schretling further teaches: wherein a plurality of through holes communicating with above and below sides of the cover-side holding member are formed between the protruding portions of the cover-side holding member (Fig. 3-4, note the plurality of holes ‘82’ on elements 80a/80b).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (U.S. 2010/0209274A1) in view of Schretling et al. (DE102014212548A1; Fig. 2-4).
Regarding Claim 12, Oikawa does not explicitly teach: wherein the body-side holding member includes a body- side holding regulation portion that regulates movement in a radial direction by contacting a cover side surface of the damper cover on an outer side from the outer peripheral joint portion
Schretling teaches a pulsation damper cover side holding member and body side holding member: wherein the body-side holding member includes a body- side holding regulation portion (Fig. 3-4, tabs 86 protrude radially from the cover side holding member and the body-side holding member such that they are formed on an outer diameter side of the respective members.  The tabs contact the inside surface of the cover member and provide support in the radial direction, thus regulating radial that regulates movement in a radial direction by contacting a cover side surface of the damper cover on an outer side from the outer peripheral joint portion
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel pressure damping system of Oikawa to incorporate the teachings of Schretling to include wherein the body-side holding member includes a body- side holding regulation portion that regulates movement in a radial direction by contacting a cover side surface of the damper cover on an outer side from the outer peripheral joint portion in order to hold the damping device in the housing, preventing it from falling out while simultaneously allowing the damping device to be positioned radially within the pump assembly (¶0049).


Allowable Subject Matter

Claims 9-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 recites “wherein a radial length (* seat surface width) of the 39contact portion in contact with the body-side holding member of the body is 1.2 mm to 1.6 mm
Claim 14 recites “wherein the flexible portion of the body-side holding member is formed by a thin portion thinner than thicknesses of other portions of the body-side holding member”.  Neither Oikawa nor Schretling disclose relative dimensions of the holding member(s) as-claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (U.S. 2015/0132165A1) discloses (Fig. 4) a high-pressure fuel pump comprising a damper assembly (50) encased in a cover-side holding member (54) and a body-side holding member (56).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747